DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 1, line 11 after “a time of” delete the first instance of “between”.

Allowable Subject Matter
Claims 1-11, 13-17, 20-21 are allowed.
The following is an examiner’s statement of reasons for allowance: the process of independent claim 1 defines over the prior art or record because the prior art does not teach, suggest, or render obvious the production of a nest-shaped food product comprising strips of a dried vegetable which comprises the steps of: a) providing a fresh vegetable; b) cutting into strips said fresh vegetable, previously washed and optionally peeled; c) feeding said strips of fresh vegetable in metered amounts into a perforated mold thereby obtaining a nest-shaped distribution of said strips with a plurality of interstices between said strips; d) subjecting said nest-shaped distribution of said strips of vegetable to a stabilization heat treatment by means .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792